Hill, P. J. (concurring).
I concur for affirmance of the order. Notwithstanding the decision in Matter of American Insurance Co. *252(208 App. Div. 168), I believe that the appraisals provided for in standard fire insurance policies are arbitrations to be conducted under the provisions of the Arbitration Law of the State of New York. (Matter of Marchant v. Mead-Morrison M. Co., 252 N. Y. 284; Matter of General Footwear Corp. v. Lawrence Leather Co., Id. 577; Finsilver, Still & Moss v. Goldberg, M. & Co., 253 id. 382.) The insurance companies state in opposition to the insured’s application to the county judge for the appointment of an umpire, that one was selected earlier by an agreement between the appraisers or arbitrators ■and an appraisal or arbitration award made. The position of the insured is that in fact no umpire was appointed, but the appraiser or arbitrator he had selected was induced by the one selected by the insurance companies to sign the blank designation, with the understanding that the selection would be made later. The blank was kept in the possession of the appraiser selected by the insurance companies, who later, fraudulently and without authority, filled in the blank designation with the name of a person of his own selection, and who was partisan and favorable to the insurance companies. The county judge apparently decided this issue of veracity in favor of the insured. This determination has no further effect than to select an umpire for the appraisal or arbitration if, under section 3 of the Arbitration Law (Laws of 1920, chap. 275), it is decided later one is to be had.
The affidavit made by the appraiser appointed by the insurance companies and used before the county judge in this proceeding states that “ he now declines and refuses to now or hereafter act in any maimer as an appraiser in respect to the above fire loss, or in connection with any proceeding in respect thereto.” This statement may be susceptible of two constructions, but it can be of little concern to a court in determining a question of law, that a person named by an insurance company as an appraiser has determined in his own mind that the matter is entirely closed, and such a statement seems impertinent. “ The practice of arbitrators of conducting themselves as champions of their nominators is to be condemned as contrary to the purpose of arbitrations and as calculated to bring the system of enforced arbitrations into disrepute. An arbitrator acts in a quasi-judicial capacity and should possess the judicial qualifications of fairness to both parties so that he may render a faithful, honest and disinterested opinion.” (Matter of American Eagle Fire Ins. Co. v. New Jersey Ins. Co., 240 N. Y. 398, 405.) A policy of fire insurance is but a contract between the insured and insurer, phrased in part, it is true, as prescribed by statute. The provision therein for an appraisal if the parties disagree differs in no way from an arbitration provision in contracts generally. Whether *253the persons selected to adjust the differences are called appraisers or arbitrators is but a difference in terminology. The same standard should be applied to the conduct of one as the other.